Citation Nr: 0310502	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  98-06 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for heart disease, 
including as secondary to service-connected post-traumatic 
stress disorder (PTSD), gout, and/or diabetes mellitus.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a ruptured right 
eardrum.



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1965 to 
April 1969.

In November 1996, the veteran expressed disagreement with the 
October 1996 rating decision that (1) continued the 
assignments of an initial 10 percent evaluation for service-
connected right knee gout, left knee gout with 
chondromalacia, and gout of the right and left ankles and (2) 
denied service conection for depression.  Later, the veteran 
expressed disagreement with the RO's April 1997 initial 10 
percent evaluation for service-connected post-traumatic 
stress disorder (PTSD).  The veteran perfected the 
aforementioned appeals, and the Board remanded the issues in 
March 1998.  

In a March 1998 rating decision, the RO denied service 
connection for heart disease.  The veteran filed a notice of 
disagreement (NOD) in April 1998 and a statement of the case 
(SOC) was issued in the same month.  The veteran submitted a 
substantive appeal in May 1998.  

In February 2000, the RO granted service connection for 
depression, and assigned higher initial evaluations for 
service-connected right knee gout, for left knee gout with 
chondromalacia, for gout of the right and left ankles, and 
for PTSD.  Later the same month, the veteran submitted a 
written withdrawal of the aforementioned issues on appeal.  
Hence, those issues are no longer before the Board.  See 
38 C.F.R. § 20.204 (2002).  

In March 2001, the Board remanded to the RO the issue of 
entitlement to service connection for heart disease, 
including as secondary to service-connected PTSD and gout the 
case, for additional development and readjudication.  Per the 
Board's instruction, the RO obtained additional evidence, but 
continued the denial of the claim (see June 2002 supplemental 
SOC (SSOC)).  Hence, that matter has been returned to the 
Board for further appellate consideration.  

In March 2002, the RO denied service connection for hearing 
loss, for tinnitus, and for rupture of the right eardrum.  In 
April 2002, the veteran filed an NOD with the denial of 
service connection for hearing loss and for tinnitus.  An SOC 
addressing all three issues was issued in June 2002.  The 
veteran submitted a substantive appeal as to the denial of 
service connection for hearing loss and for tinnitus, and an 
NOD as to the denial of service connection for rupture of the 
right eardrum in July 2002.  A VA Form 646, Statement of 
Accredited Representation in Appealed Case, filed in August 
2002 may be accepted as a substantive appeal as to the claim 
for service connection for rupture of the right ear.  
Although the SOC on the issue of service connection for a 
rupture of the right eardrum preceded the NOD as to that 
issue, the Board nonetheless finds that an appeal as to that 
issue has been perfected.  See Archbold v. Brown, 9 Vet. App. 
124 (1996).   

In March 2003, in response to a Board inquiry, the veteran 
indicated that he did not want a Board hearing.  Hence, his 
April 2001 Board hearing request is deemed withdrawn.  


REMAND

The veteran has contended that he currently suffers heart 
disease that is either caused or aggravated by service-
connected disability(ies).  In its March 2001 remand, the 
Board addressed the insufficiency of medical evidence on this 
issue, and requested that the RO arrange for the veteran to 
undergo VA examination to obtain medical opinion as to the 
relationship, if any, between the veteran's heart disease and 
his service-connected PTSD and/or gout.  The RO obtained the 
requested opinion pursuant to VA cardiovascular examination 
conducted in April 2002; the examiner addressed both 
causation and aggravation.  The RO also requested that the 
examiner comment on the relationship between heart disease 
and diabetes mellitus, a condition for which the RO granted 
service connection following the March 2001 remand; however, 
the examiner only addressed causation.  Inasmuch as secondary 
service connection may be granted for both disability caused 
by a service-connected disability, and for the degree of 
disability resulting from aggravation of a nonservice-
connected disability by a service-connected disability (see 
Allen v. Brown, 7 Vet. App. 439, 448 (1995)), a medical 
opinion as to aggravation by diabetes mellitus should be 
obtained.  The cardiovascular examiner should also express an 
opinion as to whether there is a direct relationship between 
the veteran's current heart disease and his active military 
service (a question not addressed by the April 2002 
examiner).  

As regards the veteran's other service connection claims on 
appeal, the Board notes that the veteran contends that he 
suffers from hearing loss, tinnitus, and a rupture of the 
right eardrum due to acoustic trauma during service.  In his 
April 2002 notice of disagreement, the veteran described 
daily ringing in the ears.  Moreover, the claims file 
reflects evidence indicating that the veteran served as a 
cannoneer and artilleryman in service (which could, 
conceivably result in significant noise exposure, and, 
possibly, acoustic trauma ,in service).  In view of the 
foregoing, and because the veteran has not undergone VA 
examination in connection with these claims, the Board finds 
that a medical opinion as to the medical relationship, if 
any, between the veteran's service and any current hearing 
loss disability (as defined by 38 C.F.R. § 3.385), ruptured 
ear drum, and/or tinnitus, should be obtained.  In this 
regard, the Board emphasizes to the RO that the absence of 
in-service evidence of hearing loss is not fatal to the claim 
(see Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992)); 
rather, evidence of a current hearing loss disability (i.e., 
one meeting the requirements of section 3.385, as noted 
above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).

The veteran is hereby advised that failure to report to any 
scheduled VA examination, without good cause, may well result 
in a denial of the claim.  See 38 C.F.R. § 3.655.  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to the 
scheduled examinations, the RO should obtain and associate 
with the record any notice(s) of examination sent to the 
veteran.

The Board notes that, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
This liberalizing law is applicable to this appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002)).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The actions identified herein are consistent with the duties 
imposed by the Act.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the Act has fully been complied 
with.  Hence, in addition to the actions requested above, the 
RO should also undertake any other development and/or 
notification action deemed warranted by the Act prior to 
adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED to the RO for 
the following actions:

1.  The RO should obtain all outstanding 
records of treatment for the veteran's 
heart disease, hearing loss, tinnitus, or 
rupture of the right eardrum, from the VA 
Medical Center in Martinsburg, West 
Virginia.  All records obtained should be 
associated with the claims file.  

The RO should request that the veteran 
identify, and provide any pertinent 
information concerning, any additional 
source(s) of medical treatment.  If the 
veteran responds, and provides any 
necessary authorization, the RO should 
obtain all pertinent records from  the 
source(s) or facility(ies) identified by 
the veteran.  

If any requested records are not 
available, or the search for such records 
otherwise yields negative results, that 
fact should be noted in the claims file, 
and the veteran and his representative 
should be so notified.  The veteran is 
also free to submit any pertinent medical 
or other records in his possession, and 
the RO should afford him the opportunity 
to do so before arranging for him to 
undergo examination.   

2.  After associating with the claims 
file all available records and/or 
responses received pursuant to the above-
requested development, the RO should 
arrange for the veteran to undergo VA 
cardiovascular and otolaryngological 
examinations at an appropriate VA medical 
facility.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to each physician 
designated to examine the veteran, and 
each examination report should include 
appellant.  

The otolaryngology examination should 
include audiometric evaluation.  
Following examination of the veteran, 
review of the audiometry results, and 
consideration of his medical history and 
assertions, the physician should 
specifically indicate whether the veteran 
has each of the following: hearing loss 
disability, tinnitus, ruptured right ear 
drum.  With respect to each diagnosed 
disability, the examiner should indicate 
whether such disability is, as least as 
likely as not, the result of injury or 
disease incurred or aggravated during 
active military service, to include any 
excessive noise exposure and/or acoustic 
trauma experienced therein.  

The cardiovascular examination should 
include any studies and/or tests deemed 
warranted by the examiner.  After 
examination of the veteran, review of the 
results of any studies and/or tests, and 
consideration of the veteran's pertinent 
medical history and assertions, the 
physician should offer an opinion, with 
respect to each diagnosed cardiovascular 
disability, as to whether it is as least 
as likely as not that the disability 1) 
is the result of injury or disease 
incurred or aggravated during active 
military service; and, if not b) was 
caused or is aggravated by service-
connected diabetes mellitus.  

3.  If the veteran fails to report to any 
scheduled examination, the RO should 
obtain and associate with the record any 
notice(s) of the examination(s) sent to 
the veteran. 

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

5.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107, and implemented by 
38 C.F.R. §§ 3.102 and 3.159) are fully 
complied with and satisfied. 

6.  After completing all requested 
development action and any other 
development and/or notification action 
indicated, the RO should readjudicate each 
of the claims on appeal in light of all 
pertinent evidence and legal authority, to 
specifically include that cited to herein.  
The RO should apply the provisions of 
38 C.F.R. § 3.655, as appropriate.  The RO 
must provide full reasons and bases for 
its determinations.

7.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished an 
appropriate SSOC and afforded the 
appropriate period of time for written or 
other response thereto before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




